           Case 1:19-cr-00018-ABJ Document 154 Filed 07/26/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                 v.
                                                      Criminal No. 19-cr-18-ABJ
 ROGER J. STONE, JR.,

                                  Defendant.


       GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
      ARGUMENT REGARDING THE GOVERNMENT’S INVESTIGATION AND
              PROSECUTION OF THIS AND RELATED CASES

       The United States of America, by and through Jessie Liu, United States Attorney for the

District of Columbia, respectfully moves to exclude certain evidence and argument regarding the

process for investigating and charging this and related cases. Such matters are irrelevant to this

case and would create a substantial danger of unfair prejudice, confusion, and delay.

                                           DISCUSSION

       In both his public statements and several filings in this Court, Stone has made a number of

allegations of misconduct related to the investigation and prosecution of this and related cases.

These include allegations of wrongdoing—by the broader Intelligence Community, FBI, Special

Counsel’s Office, and members of Congress—in investigating Russian interference in the 2016

presidential election and related matters. 1 These also include allegations of misconduct concerning

the government’s decision to investigate the matters charged here and to prosecute Stone, as well

as the circumstances of Stone’s arrest. 2 Any evidence or argument about these issues should be


       1
          See, e.g., Doc. 100, at 2–4 (alleging negligence and misconduct in investigating the hack
of DNC files); Docs. 136-2, 136-3, 136-4 (Stone’s recent Instagram posts making similar
accusations); Doc. 136-9 (Instagram post urging that former CIA Director should be “charged,
tried, convicted . . . and hung for treason”).
       2
           See, e.g., Doc. 31 (alleging that government illegally leaked sealed indictment); Doc. 69,
          Case 1:19-cr-00018-ABJ Document 154 Filed 07/26/19 Page 2 of 5



excluded from trial because it is irrelevant to the charges in this case and also presents a serious

risk of jury confusion, prejudice, and delay.

        Only relevant evidence is admissible at trial. Fed. R. Evid. 402. The definition of relevance

is inclusive, see Fed. R. Evid. 401(a), but depends on the possibility of establishing a fact that “is

of consequence in determining the action,” Fed. R. Evid. 401(b). Evidence is therefore relevant

only if it logically relates to matters that are at issue in the case. E.g., United States v. O’Neal, 844

F.3d 271, 278 (D.C. Cir. 2016); see Sprint/United Management Co. v. Mendelsohn, 552 U.S. 379,

387 (2008). The party seeking to introduce evidence bears the burden of establishing relevancy.

Dowling v. United States, 493 U.S. 342, 351 n.3 (1990). In this case, Stone is charged with

obstructing a congressional investigation in violation of 18 U.S.C. § 1505 (count 1); making

numerous false statements to Congress in violation of 18 U.S.C. § 1001(a)(2) (counts 2-6); and

witness tampering in violation of 18 U.S.C. § 1512(b)(1) (count 7). Doc. 1. To adjudicate these

charges, the jury will, in short, have to decide whether Stone engaged in obstructive conduct or

endeavored to do so, with a nexus to the HPSCI proceeding, and with a corrupt intent (count 1);

whether Stone knowingly and willfully made false statements, in a matter that was part of a

congressional investigation, and the statements were material (counts 2-6); and whether Stone

corruptly persuaded or attempted to corruptly persuade a witness, acted knowingly and with the

intent to interfere in that witness’s testimony, and did so with a current or future proceeding in

mind (count 7).


at 1-41 (alleging that the Special Counsel’s appointment and investigation was unconstitutional
and exceeded statutory authority); id. at 2-3 (alleging that the government deviated from standard
practice when investigating Stone’s false statements to Congress); Doc. 72, at 1-2 (same and
alleging that members of Congress violated House rules); id. at 4 (positing the Special Counsel
was not authorized to investigate the conduct charged in this case); Doc. 73, at 3-8 (alleging that
the government selectively prosecuted Stone in retaliation for his support of the President); Doc.
136-6 (Instagram post suggesting misconduct in conducting Stone’s arrest).

                                                   2
         Case 1:19-cr-00018-ABJ Document 154 Filed 07/26/19 Page 3 of 5



       Stone’s allegations of misconduct related to the investigation and prosecution of this and

related cases are wholly irrelevant to the crimes charged in the Indictment and the matters that the

jury will have to decide. See, e.g., United States v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997)

(claims of government misconduct are “ultimately separate from the issue of [a defendant’s]

factual guilt”); United States v. Washington, 705 F.2d 489, 495 (D.C. Cir. 1983) (similar).

Evidence or argument concerning these issues should therefore be excluded. See Fed. R. Evid.

402; see, e.g., O’Neal, 844 F,3d at 278. The only reason to advance these categories of evidence

or argument—other than generating public attention—would be to confuse jurors or to encourage

jury nullification. Those purposes do not justify admitting otherwise irrelevant evidence at trial.

See United States v. Gorham, 523 F.2d 1088, 1097-1098 (D.C. Cir. 1975) (upholding trial court’s

decision to preclude evidence relevant only to jury nullification); see also United States v. Rushin,

844 F.3d 933, 942 (11th Cir. 2016) (same); United States v. Castro, 411 Fed. App’x 415, 420 (2d

Cir. 2011) (same); United States v. Funches, 135 F.3d 1405, 1408-1409 (11th Cir. 1998) (same).

       Stone’s allegations of selective prosecution, for example, have no bearing on the charges

here. A “selective-prosecution claim is not a defense on the merits to the criminal charge itself,

but an independent assertion that the prosecutor has brought the charge for reasons forbidden by

the Constitution.” United States v. Armstrong, 517 U.S. 456, 463 (1996). Claims of selective

prosecution are thus “entirely independent of the ultimate issue of whether the defendant actually

committed the crimes for which []he was charged.” Washington, 705 F.2d at 495 (D.C. Cir.); see,

e.g., Regan, 103 F.3d at 1082 (selective prosecution is “ultimately separate from the issue of [a

defendant’s] factual guilt”); see also United States v. Young, 20 F.3d 758, 765 (7th Cir. 1994)

(whether another person was charged did “not make the facts relating to [defendant’s] knowledge

and participation . . . more or less probable”). For that reason, court after court has held evidence


                                                 3
           Case 1:19-cr-00018-ABJ Document 154 Filed 07/26/19 Page 4 of 5



and argument about prosecutorial motivations are irrelevant and should be excluded. See, e.g.,

United States v. Clay, 618 F.3d 946, 955-956 (8th Cir. 2010); United States v. Abboud, 438 F.3d

554, 579-580 (6th Cir. 2006); United States v. Berrigan, 482 F.2d 171, 174-176 (3d Cir. 1973).3

Stone’s allegations of other misconduct are similarly irrelevant and should be excluded. See, e.g.,

United States v. Abrams, No. 14-cr-69, 2016 WL 107945, at *3 (D. Nev. Jan. 8, 2016) (excluding

“[e]vidence related to decisions of prosecutorial discretion,” “[a]ssertions of outrageous

government conduct,” and “[a]ssertions of vindictive or selective prosecution”); see also United

States v. Wylie, 625 F.2d 1371, 1378 (9th Cir. 1980) (asserted “outrageous involvement by the

government agents” is not a matter for the jury).

       Stone’s allegations should also be excluded because they pose significant risks of unfair

prejudice, confusing or misleading the jury, and undue delay. See Fed. R. Evid. 403. Even if

evidence related to Stone’s allegations had “marginal relevance” to this case (which it does not),

the “likely (and presumably intended) effect” would be “to shift the focus away from the relevant

evidence of [Stone’s] wrongdoing” to matters that are, at most, “tangentially related.” United

States v. Malpeso, 115 F.3d 155, 163 (2d Cir. 1997) (upholding exclusion of evidence of alleged

misconduct by FBI agent). This would “risk[] needlessly delaying the trial” and “create[] the very

real possibility that the jury would improperly discredit the government’s case.” Id. Courts

regularly exclude such evidence when it would waste time during trial and would risk confusing

or misleading the jury. See, e.g., United States v. Reed, 641 F.3d 992, 993 (8th Cir. 2011)


       3
         See also, e.g., United States v. Farrar, 338 F. Supp. 3d 1186, 1190-1191 (D. Haw. 2018);
United States v. Kosinski, No. 16-cr-148, 2017 WL 4953902, at *3 (D. Conn. Oct. 31, 2017);
United States v. Crinel, No. 15-cr-61, 2016 WL 6441249, at *14-*15 (E.D. La. Nov. 1, 2016);
United States v. Rodella, 59 F. Supp. 3d 1331, 1361 (D. N.M. 2014); United States v. Avery, No.
11-cr-405, 2011 WL 13136810, at *2 (C.D. Cal. Dec. 15, 2011); United States v. Fontenot, No.
10-cr-65, 2010 WL 4056194, at *1 (M.D. La. Oct. 14, 2010); United States v. Safavian, No. 05-
cr-370, 2008 WL 5255534, at *1 (D.D.C. Dec. 12, 2008).

                                                4
         Case 1:19-cr-00018-ABJ Document 154 Filed 07/26/19 Page 5 of 5



(collecting cases about exclusion of evidence of prior charging decisions); United States v.

Blowers, 268 Fed. App’x 504, 506 (9th Cir. 2008) (upholding exclusion of cross-examination on

issues of selective prosecution, because “it would be needlessly time-consuming and confusing”);

United States v. Cleveland, No. 96-cr-207, 1997 WL 253124, at *3 (E.D. La. May 14, 1997) (“any

probative value” of “evidence concerning the motivation of the prosecution” is “substantially

outweighed by its potential for unfair prejudice and for misleading the jury.”). Courts similarly

exclude evidence on those bases when it is far more likely to invite jury nullification than to

elucidate an issue that is properly for the jury to decide. See United States v. Perez, 459 Fed.

App’x 191, 198 (3d Cir. 2012); Castro, 411 Fed. App’x at 420; United States v. Cropp, 127 F.3d

354, 358-359 (4th Cir. 1997).

                                         CONCLUSION

       For the foregoing reasons, Stone should not be permitted to introduce evidence or make

arguments to the jury about allegations of government misconduct when investigating this and

related cases, the circumstances of Stone’s arrest, or selective prosecution.


                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      U.S. Attorney for the District of Columbia

                                                 By: /s/
                                                     Jonathan Kravis
                                                     Michael J. Marando
                                                     Assistant United States Attorneys

                                                      Adam C. Jed
                                                      Aaron S.J. Zelinsky
                                                      Special Assistant United States Attorney
                                                      555 4th Street NW
                                                      Washington, D.C. 20530

July 26, 2019

                                                 5
        Case 1:19-cr-00018-ABJ Document 154-1 Filed 07/26/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                 Criminal No. 19-cr-18-ABJ
 ROGER J. STONE, JR.,

                              Defendant.


                                           ORDER

       This matter having come before the Court on the Government’s Motion in Limine to

Exclude Evidence and Argument Regarding the Government’s Investigation and Prosecution of

This and Related Cases, and the Court having reviewed the parties’ submissions, and for good

cause shown, it is

       On this __________ day of ___________, 2019, hereby:

       ORDERED that the Government’s motion is GRANTED and the defendant shall not be

permitted to introduce evidence or make arguments to the jury about allegations of government

misconduct when investigating this and related cases, the circumstances of Stone’s arrest, or

selective prosecution.



                                           _____________________________________
                                           HON. AMY BERMAN JACKSON
                                           UNITED STATES DISTRICT JUDGE
